Citation Nr: 0621927	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as due to service-connected disability. 

2.  Entitlement to increased evaluation for a left knee 
disorder, evaluated as 10 percent disabling from January 25, 
1999 to October 23, 2000, as 20 percent disabling from 
October 24, 2000 to October 2, 2003, and as 30 percent 
disabling from October 3, 2003, to include a separate 
evaluation for scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2001, the Board found that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for lumbar disc disease, and remanded 
the issue to the RO for further development.  While the case 
was in remand status, the issue of entitlement to service 
connection for a left knee was granted in April 2000, and a 
10 percent rating was assigned.  In October 2000, the veteran 
stated that wished to file for an increase in his left knee 
due to pain and instability.  The RO subsequently assigned a 
20 percent evaluation effective from October 24, 2000, and a 
30 percent evaluation effective from October 3, 2003.  The 
case has been returned to the Board to adjudicate the issues 
now before it.  

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From January 25, 1999 to October 23, 2000, the veteran's 
left knee disability is manifested by complaints of pain with 
range of motion from 10 to 70 degrees and no showing of 
instability.  

2.  From October 24, 2000 to October 2, 2003, the veteran's 
left knee disorder was manifested by complaints of pain, with 
motion noted from 0 to 90 degrees and -5 to 100 degrees, no 
instability, and X-ray evidence of arthritis.  

3.  From October 3, 2003, the veteran's left knee is not 
ankylosed; extension has not been documented over 20 degrees, 
flexion has been limited to 30 degrees and there is evidence 
of arthritis.  

4.  The veteran's left knee scars are tender on examination.


CONCLUSIONS OF LAW

1.  For the period January 25, 1999 to October 23, 2000, the 
criteria for an evaluation in excess of 10 percent for a left 
knee disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

2.  For the period October 24, 2000 to October 2, 2003, the 
criteria for an evaluation in excess of 20 percent for a left 
knee disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

3.  From October 3, 2003, the criteria for an evaluation in 
excess of 30 percent for a left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  

4.  The criteria for a separate 20 percent evaluation for 
limitation of flexion of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  

5.  The criteria for a separate compensable rating for left 
knee scars are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 
7804 (2002, 2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.  

From January 25, 1999 to October 23, 2000 

In order to assign a higher rating during this time period, 
the evidence must show that the veteran has moderate 
instability under DC 5257, since that is the DC under which 
the disability was then rated.  38 C.F.R. Part 4, DC 5257.  
The Board may also consider any other potentially applicable 
code, and in so doing notes that a higher evaluation would 
require flexion limited to 30 degrees, extension limited to15 
degrees, or malunion of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. Part 4, DC's 5260, 5261, 
5262 (2000).  The VA outpatient treatment records during this 
frame, dated beginning in January 1999, are negative for any 
such findings.  X-rays of January 1999 show mild 
osteoarthritis, and on VA examination in March 2000, motion 
of the knee was from 10 to 70 degrees, with tenderness, 
swelling and crepitus.  As such, there is no showing of 
instability; motion (both flexion and extension) is not 
limited to the degree that a higher rating is warranted, and 
there is no finding of malunion.  While the veteran had 
complaints of pain, pursuant to 38 C.F.R. §§ 4.40 and 4.4, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Thus 
consideration of a higher rating on this basis is not 
warranted.  

In addition, arthritis has been diagnosed; however, since 
there is no finding of instability of the left knee during 
this time period, a separate rating under this basis is not 
for consideration.  See, VAOPGCPREC 23-97 (July 1, 1997).  
Further, separate evaluations based on limitation of motion 
are not warranted.  See VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  

From October 24, 2000 to October 2, 2003

In November 2003, the RO increased the veteran's rating to 20 
percent under DC 5261, effective from October 24, 2000.  From 
October 24, 2000 to October 2, 2003 in order to assign an 
increased evaluation beyond 20 percent, the evidence must 
show extension limited to 20 degrees, or under other codes, 
severe instability, flexion limited to 15 degrees, or 
malunion of the tibia and fibula with marked knee or ankle 
disability.  38 C.F.R. Part 4, DC's, 5257, 5260, 5261, 5262 
(2003).  On VA examination in November 2001, left knee motion 
was from 0 to 95 degrees.  The examiner noted that there was 
no instability, and no tenderness.  X-rays showed mild 
degenerative changes.  On VA examination in April 2003 the 
veteran complained of pain, and motion was from -5 to 100 
degrees.  There was no instability, and X-rays showed 
degenerative osteoarthritis.  The evidence thus does not show 
that an increased rating is warranted under any of the noted 
DCs since there is no showing of limitation of motion (both 
extension and flexion) to the degree that would support an 
increase, or of instability or malunion.  

During this time period, separate evaluations based on 
limitation of motion are not warranted since flexion is not 
limited to a compensable degree.  See VAOPGCPREC 9-04.  

From October 3, 2003 

In January 2005, the RO granted a 30 percent evaluation for 
his left knee disability effective October 3, 2003.  A rating 
beyond 30 percent may be assigned if the veteran's left knee 
is ankylosed, if extension is limited to 30 degrees, or if 
there is nonunion of the tibia and fibula.  38 C.F.R. Part 4, 
DC 5256, 5261, 5262 (2005).  The evidence does not show that 
the veteran meets any of these criteria.  A VA MRI in October 
2003 showed left knee chondrocalcinosis.  VA examination in 
August 2004 showed motion to be 15/140, repeat 12/140 
degrees, passive 20/140 degrees.  Review of VA outpatient 
treatment records shows complaints of pain with decreased 
motion, but not with extension limited to the degree 
necessary for an increased evaluation.  (See, VA outpatient 
treatment of June 2004 reporting motion from  0-90 degrees; 
VA treatment in October 2004, showing motion from 0 to 30 
degrees; and VA treatment in December 2004 showing motion 
from 0-45 degrees).  However, as noted above, separate 
evaluations based on limitation of motion may be assigned.  
See VAOPGCPREC 9-04.  Specifically, where a veteran has both 
a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.  During this time period, flexion of 
the left knee has been documented in October 2004 as been 
limited to 30 degrees.  This warrants and evaluation of 20 
percent for limitation of flexion of the left knee.  See, 38 
C.F.R. Part 4, DC 5260.  

Other considerations

For the time periods noted above, the Board finds that any 
functional impairment experienced by the veteran is 
adequately compensated in the ratings assigned.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 - 207 (1995).  On VA 
examinations in November 2001 and April 2003, while pain is 
noted, objective evidence of functional impairment are not 
documented.  The Board further notes that there is a complete 
lack of such findings as incoordination or muscle atrophy.  
The effects of pain have been taken into consideration in 
rating the disability.  The Schedule, does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  On VA examination in August 2004 the 
examiner stated that there was decreased motion and function 
of 2 percent and weakness 4 percent.  Thus the ratings, which 
now include the assignment of separate ratings for limitation 
of extension and flexion of the left knee, adequately 
compensate the veteran, and are proper.  



Scars

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2002).  

Pursuant to the revised Rating Schedule, a 10 percent rating  
is applicable under Diagnostic Code 7802 for a scar other  
than on the head, face, or neck, that is superficial and does  
not cause limited motion, if the area of the scar is 144  
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2005). 

The Board concludes that the criteria are met for a 
compensable rating both under old and new 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The veteran has scars on the left 
knee, and the VA examiner in August 2004 stated that there 
were two scars of the left knee that were tender to touch.  
The Board accepts this description as meeting the old and new 
criteria of Diagnostic Code 7804.

The Board also reviewed old and new 38 C.F.R. § 4.118, whose 
other potentially relevant codes are listed above in the law 
and regulations section, for additional entitlement 
potential, and finds no basis for additional entitlement.  
The Board accepts the VA examiner's report that the scars  
measured 1/2 inch by 1/2 inch and 1/2 by 1/4 inch, that the scars 
were stable, and nonadherent.  The scars' area does not 
exceed 12 square inches; there is no ulceration, and no 
unstableness.  Further the scars are not shown to limit 
function of the part affected, so an additional compensable 
rating per Diagnostic Code 7805 is not warranted.  38 C.F.R. 
Part 4, DC's 7801, 7805 (2005).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2003 letter described the evidence needed 
to support the veteran's claim.  This was after the January 
2002 denial of an increased rating.  However, the requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, N. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had an RO hearing, 
he has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

An increased evaluation beyond 30 percent for a left knee 
disorder is denied. 

A separate evaluation of 20 percent is granted for left knee 
limitation of flexion subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate evaluation of 10 percent is granted for scars of 
the left knee subject to the laws and regulations governing 
the payment of monetary benefits.  


REMAND

The veteran seeks service connection for a low back 
disability.  In his May 1997 claim, he stated that his back 
disorder was secondary to his gait and instability of his 
service-connected right knee disability.  When the Board 
remanded this claim in January 2001, the Board instructed the 
RO to have the veteran examined and to obtain an opinion 
regarding the etiology of the low back disorder.  The 
examiner was to indicate, among other things, if it was at 
least as likely as not (a 50 percent probability or greater) 
that the veteran's low back disability is related to a 
service-connected disability or a combination of service-
connected disabilities.  As was pointed out by the veteran's 
representative in his July 2005 statement, while the veteran 
was examined by VA in November 2001, no opinion was offered 
as to the effect, if any, of the veteran's service-connected 
disability(s) on his low back.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  A remand was requested by the 
representative to address this issue.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his low back 
disability.  The claims file must be made 
available to the examiner for review, and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  The examiner must offer an 
opinion with complete rationale as to the 
etiology of the veteran's back disorder 
to include whether it is at least as 
likely as not ( a 50 percent probability 
or greater) that the current back 
disorder is due to or aggravated by a 
service connected disorder.  

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran should also be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


